Citation Nr: 1132584	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  96-23 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran served on active duty from May 1949 to August 1950.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which held that new and material evidence had not been submitted to reopen a claim for service connection for a psychiatric disability.

The Veteran appealed the determination to the Board which, in a February 1998 decision, confirmed the denial of the claim.  By an Order dated in December 1998, the United States Court of Appeals for Veterans Claims (Court) granted the Appellee's Motion to Remand and to Stay Proceedings, and vacated the Board's February 1998 decision for application of the revised definition of new and material evidence promulgated in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In a June 1999 Decision, the Board again concluded that new and material evidence had not been received to reopen the claim for service connection for an acquired psychiatric disability.  The Veteran again appealed to the Court which, in an August 2001 Order, vacated the Board's June 1999 determination.  The case was remanded to the Board for consideration of the Veterans Claims Assistance Act of 2000 (VCAA).  By a decision dated in January 2003, the Board held that the VA had complied with the VCAA, and again concluded that there was no new and material evidence to warrant reopening of the claim.  A January 2005 Court Order indicated that the Board had not sufficiently explained the VA's compliance with the VCAA and that additional VA medical records should have been requested.  The Board's 2003 decision was vacated.

In June 2005 and July 2006, the Board remanded the Veteran's claim for additional development of the record to ensure due process.  By a decision dated in June 2007 the Board concluded that new and material evidence had not been received, and the claim remained denied.  In a July 2009 decision, the Court vacated the Board's June 2007 decision, stating that the notice sent to the Veteran was confusing and that a reasonable person would not have known what evidence was required to reopen the claim.  By a decision dated in January 2010, the Board again remanded the claim to ensure due process.

In November 2010, the Board determined that the Appeals Management Center (AMC) had failed to comply with the January 2010 remand directives.   The case was once again remanded for proper VCAA notice, to include the appropriate legal standard applicable to the Veteran's claim, notice advising her of the need to submit new and material evidence to reopen the claim, and the basis for the prior denial in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).   

Further VCAA notice was sent in December 2010.  In a February 2011 supplemental statement of the case (SSOC), the RO continued to determine that new and material evidence had not been submitted to reopen the Veteran's claim for service connection for a psychiatric disability.  The case has been returned to the Board for further appellate review.

A claim for service connection for a back disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the claim is REFERRED to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For the reasons explained below, the issue of entitlement to service connection for a psychiatric disability on the merits is REMANDED to the RO.  VA will notify the Veteran if further action is required on her part.


FINDINGS OF FACT

1.  A January 1991 Board decision denied entitlement to service connection for an acquired psychiatric disability on the basis that new and material evidence had not been received; this decision was not appealed nor was reconsideration ordered.

2.  Some of the evidence submitted subsequent to the January 1991 Board decision is new and is so significant that it must be considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The January 1991 Board decision that denied the claim of entitlement to service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7103, 7104, 7266 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  The evidence presented since the January 1991 Board decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001) (as in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition to reopen the claim for service connection for a psychiatric disability and the need to remand the claim on the merits for additional evidence, the Board finds that no discussion of VCAA compliance is necessary at this time.


Analysis

A claim for service connection for a psychiatric disorder was denied by the RO in an unappealed November 1965 rating decision.  Applications to reopen the claim were denied by the Board in August 1984, December 1987, and January 1991.  The Veteran did not appeal the Board's 1991 decision.  

A decision by the Board is final regarding an issue, unless such a decision is appealed to the United States Court of Appeals for Veterans Claims (Court) or ordered for reconsideration by the Chairman of the Board. 38 U.S.C.A. §§ 7103, 7104, 7252(a), 7266 (West 2002); 38 C.F.R. § 20.1100.  As the Veteran did not appeal the January 1991 decision to the Court and reconsideration has not been ordered, the Board's January 1991 decision is final. 

Once a decision becomes final, new and material evidence is required to reopen the claim which was denied. 38 U.S.C.A. § 5108.  Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a); see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration which is neither cumulative nor redundant and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a), effective prior to August 29, 2001.  See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).

The Board notes that the definition of new and material evidence was revised in August 2001.  The change in the law, however, pertains only to claims filed on or after August 29, 2001.  Because the Veteran's claim was initiated prior to August 2001, her claim will be adjudicated by applying the law previously in effect.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence before the Board in January 1991 consisted of service treatment records, post-service medical records and statements from the Veteran.  The service treatment records showed that the Veteran was diagnosed with passive aggressive reaction and the post-service medical evidence showed treatment for psychiatric disabilities such as bipolar manic disorder and schizophrenia.  The Board noted that the Veteran had a personality disorder in service (a condition which is not a disability for VA compensation purposes), and that the newly submitted evidence merely substantiates that the initiation of treatment for a psychosis was approximately three decades after the Veteran's separation from active service.  The Board concluded that there was no new factual basis to warrant service connection for an acquired psychiatric disorder. 

In April 1995, the Veteran applied to reopen her claim for service connection for a psychiatric disorder.

Since the January 1991 Board decision, the Veteran and her attorney have argued that the symptoms associated with her passive aggressive reaction were actually the early signs of her post-service diagnoses of schizophrenia.  In support of the claim, the Veteran's attorney submitted an article from the National Institute of Mental Health entitled "The Prodomal Phase of First-Episode Psychosis: Past and and Current Conceptualizations."  The article pertains to better identifying the early stages of schizophrenia and affective psychoses.  Moreover, the Veteran's attorney noted that the article describes some of the symptoms noted by the Board as the reasons for the Veteran's discharge from service, such as "reduced concentration, attention, reduced drive and motivation, anergia, depressed mood, deterioration in role function, anger and irritability and aggressive, disruptive behavior."  Thus, the Veteran felt that what she experienced in service was actually the early symptoms of schizophrenia that ultimately led to her separation from service.  

The evidence added to the record since the January 1991 Board decision is new in that it was not previously submitted and is also significant because it suggests a possible relationship between schizophrenia and symptoms that the Veteran experienced during service.  While the medical article is not specific to the Veteran's case, in the Board's opinion, this evidence bears directly and substantially upon the specific matter under consideration and when considered in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  Consequently, the claim must be reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disability is reopened, and to this extent only the appeal is granted.


REMAND

Reopening of the claim for service connection for a psychiatric disability does not end the inquiry.  Consideration of the claim on the merits is required.  However, the Board finds that additional development is necessary.

The Veteran asserts that a current psychiatric disability, to include schizophrenia, is directly related to service.

As indicated in above, the Veteran's service treatment records show that she was diagnosed as having passive aggressive reaction manifested by passive measures such as stubbornness, inefficiency, failure to assume responsibility, failure to obey orders, pouting, sullenness and belligerent, uncooperative, complaining attitude.  Post-service, in a February 1978 discharge report from the Portsmouth Psychiatric Center, it was noted that "apparently this lady has functioned at a chronically paranoid level in her life for quite a period of time."  The discharge diagnosis was involutional paranoia, rule out brain tumor.  Other post-service treatment records reflect diagnoses of bipolar manic disorder and schizophrenia.  The Veteran contends that those symptoms that she manifested in service were actually the early stages of a current psychiatric disorder and has submitted a medical article to support her contentions.  The medical treatise article pertains to better identifying the early stages of schizophrenia and affective psychoses.   

In light of the foregoing, the Board finds that the Veteran should be afforded a VA examination addressing the nature of her claimed psychiatric disorder, to include schizophrenia, and its possible relationship to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA psychiatric examination, with a psychiatrist or psychologist, to determine the nature of the claimed psychiatric disability and to obtain an opinion as to its possible relationship to service.  The examiner must review the claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed. 

Following a review of the claims file and the clinical findings of the examination, the examiner is requested to provide a diagnosis for any psychiatric disorder found.  The examiner is also requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran has a current psychiatric disorder (other than a personality disorder) that is etiologically related to, the result of, or was first manifested during the Veteran's period of active service, to include her contention that the symptoms manifested in service relating to her diagnosis of passive aggressive reaction were actually the early manifestations of a current psychiatric disability.  In rendering the opinion, the examiner should discuss the significance of the article submitted by the Veteran pertaining to better identifying the early stages of schizophrenia and affective psychoses.

A complete rationale should be given for all opinions and conclusions expressed.  

2.  After the development requested above has been completed to the extent possible, the RO should again review the record and adjudicate the Veteran's claim for service connection for a psychiatric disability on the merits.  If the benefit sought on appeal remains denied, the appellant and her attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


